Citation Nr: 0818264	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right arm.   
 
3.  Entitlement to an initial higher (compensable) rating for 
residuals of a shell fragment wound of the left arm.   
 
4.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1969.  He received various decorations evidencing combat 
including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that granted service connection and a noncompensable rating 
for residuals of a shell fragment wound of the left arm, 
effective June 21, 2005; denied service connection for PTSD; 
denied an increased (compensable) rating for residuals of a 
shell fragment wound of the right arm; and denied entitlement 
to a 10 percent rating based on multiple, noncompensable, 
service-connected disabilities.  The veteran provided 
testimony at a personal hearing at the RO in April 2006.  In 
January 2007, the veteran testified at a Board 
videoconference hearing.  In April 2007, the Board remanded 
this appeal for further development.  

The Board observes that the April 2007 Board remand listed 
the veteran's claim for entitlement to service connection for 
PTSD as entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  The RO subsequently 
listed the issue in that manner on the January 2008 
supplemental statement of the case.  The Board notes, 
however, that in June 2005, the veteran indicated that he was 
solely claiming service connection for PTSD.  As noted above, 
the December 2005 RO decision denied service connection for 
PTSD.  Also, in his January 2006 notice of disagreement and 
his February 2006 substantive appeal, the veteran did not 
indicate that he was claiming service connection for any 
psychiatric disorder other than PTSD.  As such, the Board has 
characterized the issue as listed on the cover page.  

The Board notes that an October 2007 VA orthopedic 
examination report related diagnoses including healing 
fracture of the left mid shaft of the radius with intact 
hardware without failure as shown on X-ray and reduced left 
wrist range of motion at least as likely as not secondary to 
degenerative changes resulting from prolonged casting for a 
service-connected injury.  The Board observes that the 
veteran's only service-connected disability involving the 
left arm pertains to residuals of shell fragment wounds, 
which are rated based on scar residuals.  While an October 
1969 service medical record indicates that the veteran 
suffered a left radius fracture while jumping into a foxhole, 
it does not appear that the RO has ever addressed the issue 
of entitlement to residuals of a left radius fracture.  At 
present, the veteran is not service-connected for the left 
radius fracture residuals and the portion of this decision 
rating service-connected disability involving the left arm 
does not consider any left radius fracture residuals.  The 
Board finds that the October 2007 VA orthopedic examination 
report has raised an issue of entitlement to service 
connection for residuals of a fracture of the left mid shaft 
of the radius.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
veteran currently suffers from PTSD.  

2.  The veteran's service-connected residuals of a shell 
fragment wound of the right arm are manifested by a 4.5 cm by 
1 cm wide (at the widest) tear drop scar approximately mid 
way between the elbow and shoulder that is not painful.  The 
scar has not been shown to be deep or unstable on 
examination, and there is no functional impairment.  

3.  Since the effective date of service connection on June 
21, 2005, the veteran's service-connected residuals of a 
shell fragment wound of the left arm are manifested by a 17.5 
cm by 1 cm wide, linear, scar, approximately mid way down the 
left anterior forearm with slight loss of sensation in the 
area of the scar.  The scar has not been shown to be deep or 
unstable on examination, and there is no functional 
impairment.  

4.  As a result of this decision, the veteran has been 
granted a 10 percent rating for his service-connected 
residuals of a shell fragment wound of the left arm.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 
(2007).  

2.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right arm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2007).  

3.  The criteria for a 10 percent rating, but no more, for 
residuals of a shell fragment wound of the left arm have been 
met continuously since service connection for that disorder 
became effective on June 21, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2007).  

4.  In light of the 10 percent rating assigned for the 
veteran's service-connected residuals of a shell fragment 
wound of the left arm, a compensable rating for multiple 
noncompensable disabilities is precluded as a matter of law.  
38 C.F.R. § 3.324 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, supra.  Further, under Vazquez, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for servic	e connection for 
PTSD and for residuals of a shell fragment wound of the left 
arm (incorrectly listed as an application for an increase in 
the veteran's service-connected residuals of a shell fragment 
wound of the left arm), and in an April 2007 letter, the RO 
provided notice regarding what information and evidence is 
needed to substantiate all of the current claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  A March 2006 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in January 2008.  

Additionally, the Board notes that as to the issue of 
entitlement to an initial higher (compensable) rating for 
residuals of a shell fragment wound of the left arm, this 
appeal arises from the veteran's disagreement with the 
initial rating following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, as to the issue 
of entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right arm, as well 
as the issue of entitlement to an initial higher 
(compensable) rating for residuals of a shell fragment wound 
of the left arm, the Board finds it pertinent that at the 
January 2007 Board hearing, it was discussed with the veteran 
whether his scars were at the surface level, whether they 
were deep, and whether they involved muscle damage, 
neurological problems, or bone problems.  The veteran was 
specifically notified that he was currently rated based on 
scarring of the skin and that he would be scheduled for an 
additional examination.  The January 2007 Board hearing with 
references to deep scars and muscle damage, etc., shows that 
the veteran had actual knowledge of the criteria for his 
service-connected right and left arm scar residuals.  The 
Board notes that the veteran also testified as to those 
disabilities at the April 2006 RO hearing.  The Board further 
observes that as a 10 percent rating has been granted by this 
decision for the veteran's service-connected residuals of a 
shell fragment wound of the left arm, a compensable rating 
for multiple noncompensable disabilities is precluded as a 
matter of law.  38 C.F.R. § 3.324 (2007).  Therefore, a 
remand for additional notification regarding criteria with 
which the veteran and his representative are already quite 
familiar (as to his increased rating claims) would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



I.  PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran's DD-214 indicates that he received various 
decorations evidencing combat including the Purple Heart 
Medal.  Therefore, his combat stressors are conceded.  

His service medical records do not show complaints, findings 
or diagnoses of PTSD or any other psychiatric problems.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  

Post-service VA treatment records show treatment for 
disorders including possible psychiatric problems.  

For example, a November 1996 VA treatment entry noted that 
the veteran admitted to feelings of depression as a result of 
suffering from the HIV illness.  It was reported that the 
veteran admitted to vague suicidal ideation without intent or 
plan.  The examiner noted that the veteran's affect was 
appropriate and that at times he became tearful when 
discussing coping with his illness.  As to an assessment, it 
was noted that the veteran was suffering from AIDS and that 
he was experiencing symptoms of his illness and that he was 
struggling with the financial aspects of his life situation 
as well as accepting that he had a terminal illness.  A 
specific psychiatric disorder was not diagnosed at that time.  

An August 2003 VA treatment entry noted that the veteran's 
registered nurse requested authority for a psychiatric 
evaluation for him as he had admitted to having a plan for 
suicide if he decided his life was no longer good for him.  
It was noted that she shared this information with a 
physician as well.  Another August 2003 entry noted, as to a 
psychiatric assessment, that the veteran claimed that if his 
health got worse he would consider suicide.  It was reported 
that the veteran adamantly denied any current suicidal 
ideation.  A psychiatric disorder was not diagnosed at that 
time.  

A September 2006 VA consultation report noted, as to the 
veteran's past psychiatric history, that he did not have 
depression, dysthymia, schizophrenia, anxiety disorder, 
bipolar disorder, depression, or a substance abuse disorder.  
It was noted that the veteran did have PTSD.  The assessment 
did not refer to a psychiatric disorder.  

An October 2007 VA psychiatric examination report indicated 
that the veteran was interviewed and that his electronic 
medical records and claims file were reviewed.  It was noted 
that the veteran enlisted in the Marines during the Vietnam 
War era and that he served from February 1968 to October 
1969.  It was also reported that he received medals for his 
military service including two Purple Hearts and that he was 
assigned as a machine gunner.  The veteran stated that while 
serving in Vietnam, he was involved in numerous combat 
situations.  He indicated that when he landed in Vietnam by 
helicopter, he was immediately immersed in a fire fight.  He 
reported that he had memories of ambushing villages and 
killing women and children.  The veteran reported, as to his 
combat experience, that after a while he saw his job as 
staying alive.  He stated that since returning from Vietnam, 
he had suffered from nightmares of moving children out of 
bunkers.  He noted that the dreams seemed to be very real and 
that it was difficult for him to reorient to time and place 
afterwards.  

The examiner noted that it did not appear that the veteran 
was experiencing flashbacks.  It was reported that the 
veteran endorsed that he did not like to be boxed in and that 
he described hypervigilence.  The veteran reported that he 
did not like to travel away from his home and that if he 
heard gunshots in his neighborhood; he would jump out of his 
wheelchair.  The veteran denied that he felt depressed or 
anxious, but indicated that he would be short tempered when 
people would ask him questions.  It was noted that the 
veteran also reported that he tended to avoid people and that 
he would be on guard when he crossed the street.  He 
indicated that he had difficulty falling and staying asleep, 
but that he did benefit from medications taken at bedtime.  
It was reported that the veteran denied emotional sensitivity 
and that he stated that he would take a lot to make him cry 
because he kept stuff inside.  The veteran stated that his 
energy-level and motivation was variable.  He indicated that, 
cognitively, he had difficulty retaining information in his 
short-term memory.  He stated that he often lost his train of 
thought.  The examiner noted that the veteran experienced 
difficulty with attention and concentration and that his 
long-term memory appeared to be intact.  The veteran reported 
that he had lost interest in formerly pleasurable activities, 
that he had no hobbies or leisure-time interests, and that he 
spent much of his time indoors watching television.  It was 
noted that the veteran received all of his medical treatment 
at a VA facility and that he currently had HIV disease, 
hepatitis C, hypothyroidism, and erectile dysfunction.  He 
indicated that he contracted HIV from a girlfriend who was a 
drug user and died of AIDS.  

The impression included nicotine dependency and rule out an 
adjustment disorder.  The examiner commented that the veteran 
was a combat veteran who served in the Marines during the 
Vietnam War.  The examiner stated that "the veteran [did] 
not meet full DSM-IV diagnostic criteria for PTSD."  The 
examiner indicated that while the veteran described signs of 
hyper-arousal, he did not meet full DSM-IV criteria for re-
experiencing or avoidance.  The examiner remarked that in 
that regard, the veteran had never sought mental health care 
and that he had not been functionally limited by re-
experiencing, avoidance, or hyper-arousal.  It was noted that 
the veteran's recollection of his Vietnam combat experience 
was vague and general and that he was unable to describe 
specific details of one or more significant traumatic events.  
The examiner indicated that presently the veteran was most 
functionally impaired by complications related to several co-
existing medical conditions which included HIV disease, 
hepatitis C, hypothyroidism, and the physical limitations due 
to a recent fall.  The examiner stated that given the 
veteran's speech articulation and gait problems, it was at 
least as likely as not that those impairments were the result 
of a stroke which might have caused the veteran's recent 
fall.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that a September 2006 VA consultation report 
noted, as to the veteran's past psychiatric history, that he 
did have PTSD.  The Board notes that it appears it was the 
veteran who reported that he suffered from PTSD.  The Board 
observes that any such statement, however, was nothing more 
than a recitation of the veteran's belief.  As such, it is 
not probative in linking any present psychiatric disorder, 
such as his claimed PTSD, with service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  The Board also notes that PTSD was not 
specifically diagnosed pursuant to the September 2006 VA 
consultation report.  Additionally, there is no indication 
that the examiner reviewed the veteran's claims file in 
noting that the veteran had PTSD.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  Given 
such circumstances, the reference to the veteran having PTSD, 
noted above, is less probative in this matter.  

Conversely, the Board observes that the October 2007 VA 
psychiatric examination report related diagnoses of nicotine 
dependency and rule out an adjustment disorder.  The examiner 
specifically reviewed the veteran's claims file and indicated 
that he did not meet the full DSM-IV diagnostic criteria for 
PTSD.  The October 2007 VA psychiatric examination report 
included a discussion of the veteran's medical history in 
some detail.  The examiner also noted that the veteran was a 
combat veteran and that he had received two Purple Heart 
Medals.  Therefore, the Board finds that the VA examiner's 
opinion is highly probative in this matter.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

As the preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD, the 
claim must be denied.  The Board has considered the veteran's 
assertions, but as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II. Shell Fragment Wounds

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

The veteran had active service from February 1968 to October 
1969.  His service medical records indicate that he suffered 
a shrapnel wound to the right upper arm in September 1968.  
It was noted that the shrapnel was removed and that the 
affected area was cleaned and dressed.  An October 1969 
treatment entry noted that during a shelling in July 1969, 
the veteran sustained a fracture of the left radius when he 
jumped into a fox hole.  It was noted that the veteran 
underwent open reduction and that a plate was inserted with 
four screws.  It was reported that the veteran currently 
complained of weakness and that he could not lift too much.  
No assessment was provided.  The October 1969 objective 
separation report included notations that the veteran's upper 
extremities were normal.  It was also reported that the 
veteran had a 7 inch scar on the left forearm that was not 
considered disabling.  

A post-service October 1977 VA general medical examination 
report related diagnoses of shrapnel wound of the right upper 
arm and left low arm with status post fracture of the left 
forearm with repair by metal plate.  It was noted that there 
was residual loss of motion and pain.  

In November 1977, the RO granted service connection and a 
noncompensable rating for residuals of a shell fragment 
(shrapnel) wound of the right arm, effective September 19, 
1977.  

In December 2005, the RO granted service connection and a 
noncompensable rating for residuals of a shell fragment wound 
of the left arm, effective June 21, 2005.  

In June 2005, the veteran filed his claim for service 
connection for residuals of a shell fragment wound of the 
left arm and his claim for an increased rating for his 
service-connected residuals of a shell fragment wound of the 
right arm.  

VA treatment records dated from July 2004 to July 2005 show 
that the veteran was treated for multiple disorders.  

A July 2005 VA scars examination report noted that the 
veteran claimed that his service-connected residuals of a 
shell fragment wound of the right arm had worsened.  As to a 
medical history, it was noted that the veteran had two 
shrapnel injuries with one to his right upper arm, and the 
other to his left forearm.  It was reported that the left arm 
injury did require surgery as the bone was shattered and 
required pinning and a metal plate.  The veteran stated that 
he had no postoperative complications from such injury.  He 
indicated that his right arm scar did not bother him and that 
his left arm scar felt numb in cold weather.  The veteran 
also reported that his entire left arm would hurt in cold 
weather.  

The examiner indicated that on the veteran's right upper arm 
on the underneath surface, he had an approximately 2 inch 
tear drop shaped scar that was 1/2 inch at its widest.  The 
examiner stated that on the veteran's left lower arm on the 
upper surface, he had a 6.5 inch linear scar with 24 
perpendicular linear scars every 1/2 inch which were of 0.5 to 
1 inch in length.  The examiner stated that there was no pain 
in both scars on examination and that there was no adherence 
to underlying tissue in both scars.  The examiner indicated 
that both scars were not unstable and that there was no 
elevation or depression of the surface contour of both scars 
on palpation.  It was noted that both scars were superficial 
and that both scars were not deep.  The examiner stated that 
there was no inflammation, edema, or keloid formation for 
both scars and that the skin was of a normal color for both 
scars.  The examiner stated that there were no areas of 
induration and inflexibility of the skin in the area of both 
scars and that there was no limitation of motion or other 
limitation of function caused by both scars.  The examiner 
stated that the scars did not involve any joints.  The 
impression was stable bilateral arm scars.  

VA treatment records dated from August 2005 to July 2007 show 
continued treatment for multiple disorders.  

The most recent October 2007 VA orthopedic examination report 
noted that the veteran reported that his right upper arm was 
injured early in 1969 by an AK-47 and that he suffered a 
superficial wound in the fleshy part of the upper posterior 
arm.  The veteran stated that it was wrapped and that he 
spent about three weeks in a field hospital.  He indicated 
that it was about one month before he was able to use the arm 
again and that he was able to return to his position as a 
machine gunner.  The veteran stated that he currently had off 
and on sharp shooting pain going down his right arm which 
would start in the right arm and travel down to just below 
the right elbow.  He stated that he would have pain a couple 
times a week and that the pain would make him jump.  

As to his left arm, the veteran reported that about eight 
months after his right arm gunshot wound, he sustained a 
shrapnel wound to the left forearm.  He indicated that the 
injury occurred when he jumped into a fox hole during 
shelling.  The examiner noted that shrapnel per se was not 
indicated in the October 1969 treatment entry in the 
veteran's claims file.  The veteran reported that they were 
shooting 22 mm guns and that a shell exploded and a piece of 
metal hit his left forearm.  He stated that he did notice the 
injury, but when he looked, his bone was shattered and the 
skin was ripped open.  He indicated that the bone was 
repaired with a metal plate and screws and that his arm was 
placed in a cast.  The veteran stated that he received 
physical therapy after the cast was removed.  He noted that 
he could only turn his wrist so far before he would have pain 
in the area of the metal plate and screws.  It was noted that 
he described pain in the left arm from the elbow down to the 
wrist in cold weather.  He stated that it was not much of a 
problem in the summer.  He indicated that he used his right 
arm ninety percent of the time because he was right hand 
dominant.  

The examiner reported that the veteran had a tear drop shaped 
scar on the postero-lateral position of the right upper arm.  
The examiner stated that the scar was approximately mid way 
between the elbow and the shoulder and that it was 4.5 cm 
long by 1 cm wide at the widest.  The examiner indicated that 
there was no pain in the scar on examination.  It was noted 
that there was no adherence to underlying tissue, that the 
texture was smooth, and that the scar was stable.  The 
examiner reported that there was slight depression of the 
scar on palpation and that it was superficial.  The examiner 
indicated that there was no inflammation, edema, or keloid 
formation and that the scar was slightly hypopigmented.  It 
was noted that there was no induration/inflexibility 
appreciated and that there was no limitation of motion or 
other limitation of function caused by the scar.  

The examiner reported that on the veteran's left forearm, 
anterior surface, he had a 17.5 cm by 1 cm wide linear scar 
that was approximately mid way down the left anterior 
forearm.  The examiner indicated that there was no pain in 
the scar on the examination and no adherence to underlying 
tissue was grossly appreciated.  The examiner stated that the 
scar was smooth and stable and that there was slight 
depression of the scar on palpation.  It was noted that the 
scar was grossly superficial and that there was no gross 
underlying soft tissue damage appreciated.  The examiner 
indicated that there was no inflammation, edema, or keloid 
formation appreciated.  The examiner reported that the scar 
was slightly hypopigmented when compared to the normal areas 
of the skin.  The examiner indicated that there was no gross 
induration/inflexibility of the scar.  As to limitation of 
motion, the examiner noted that per the veteran, he had 
difficulty with supination of the left forearm due to his 
scar/injury.  The examiner did not specifically refer to any 
limitation of motion due to the scar itself.  

The diagnoses were right superficial postero-lateral scar 
with no evidence of functional limitations as well as no 
bony, muscular, or neurological injury secondary to the scar.  
The examiner indicated that there was evidence of right 
shoulder acrimioclavicular degenerative changes and that he 
was unable to conclude that those changes were related to the 
veteran's service-connected injury/scar.  The diagnoses also 
included a left forearm scar and healing fracture of the mid 
shaft of the radius with intact hardware without failure as 
seen on X-ray.  The examiner stated that there was a 
subjective report by the veteran of reduced strength in the 
left hand that was at least as likely as not multifactorial 
to include generalized deconditioning, chronic nonservice-
connected conditions, as well as degenerative changes of the 
radiocarpal joint demonstrated on X-ray.  The examiner stated 
that there was no apparent muscular or neurological injury 
per se except as below.  The examiner indicated that the 
veteran had slight loss of sensation in the area of the scar 
involving at least as likely as not the cutaneous radial 
nerve/C6.  The examiner also commented that the veteran had 
reduced left wrist range of motion that was at least as 
likely as not secondary to degenerative changes resulting 
from prolonged casting for his service-connected injury.  



A.  Residuals of a Shell Fragment Wound of the Right Arm

The RO has rated the veteran's service-connected residuals of 
a shell fragment wound of the right arm under Diagnostic Code 
7805.  The veteran is solely rated based on his scar 
residuals.  

The medical evidence supports the current noncompensable (0 
percent) rating for the veteran's residuals of a shell 
fragment wound of the right arm under Diagnostic Codes 7801, 
7803, 7804, and 7805.  The veteran has not been shown to have 
an unstable or painful scar of the right arm as required for 
a compensable rating under Diagnostic Codes 7803 or 7804.  
Additionally, the evidence does not satisfy the criteria for 
a compensable rating under Diagnostic Code 7801 as the 
veteran has not been shown to have a deep scar and the area 
of the scaring does not exceed six square inches.  The most 
recent October 2007 VA orthopedic examination report noted 
that the veteran had a tear drop shaped scar on the postero-
lateral position of the right upper arm.  The examiner stated 
that the scar was approximately mid way between the elbow and 
the shoulder and that it was 4.5 cm long by 1 cm wide at the 
widest.  The examiner specially indicated that there was no 
pain in the scar on the examination and that it was 
superficial and stable.  The prior July 2005 VA scars 
examination report referred to a 2 inch tear drop scar that 
was 1/2 inch wide at its widest on the veteran's right upper 
arm on the underneath surface.  The examiner indicated there 
was no pain in the scar and that it was not unstable.  
Further, there is no functional impairment that would warrant 
consideration of Diagnostic Code 7805.  Both the October 2007 
VA orthopedic examination report and the July 2005 VA scars 
examination report indicated that there was no limitation of 
motion or other limitation of function caused by the scar.  
As the requirements for a compensable rating are not met, a 
noncompensable rating is proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the veteran's 
service-connected residuals of a shell fragment wound of the 
right arm.  In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

B.  Residuals of a Shell Fragment Wound of the Left Arm

The RO has rated the veteran's service-connected residuals of 
a shell fragment wound of the left arm under Diagnostic Code 
7805.  The veteran is solely rated based on his scar 
residuals.  The Board observes that the veteran is not 
presently service-connected for residuals of a fracture of 
the mid shaft of the radius.  

Upon consideration of the evidence of record, the Board finds 
that the evidence as a whole shows that the veteran's 
residuals of a shell fragment wound of the left arm more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 7804.  The veteran's scar of the left arm is 
superficial and there is at least some indication of pain.  
The most recent October 2007 VA orthopedic examination report 
noted that on the veteran's left forearm, anterior surface, 
he had a 17.5 cm by 1 cm wide linear scar that was 
approximately mid way down the left anterior forearm.  The 
examiner indicated that there was no pain in the scar on the 
examination.  The examiner also indicated, however, that the 
veteran had slight loss of sensation in the area of the scar 
involving at least as likely as not the cutaneous radial 
nerve/C6.  The examiner further stated that the scar was 
grossly superficial and that there was no gross underlying 
soft tissue damage appreciated.  The examiner reported that 
the scar was smooth and stable.  As the October 2007 VA 
orthopedic examination report referred to loss of sensation 
in the area of the scar, and giving the veteran the benefit 
of the doubt, the Board finds that the veteran is entitled to 
a 10 percent rating pursuant to Diagnostic Code 7804 for a 
scar which is superficial and painful on examination.  

The Board observes that there is no specific evidence that 
the scar is deep and the medical evidence fails to indicate 
that it involves an area exceeding 12 square inches (77 sq. 
cm) as required for a 20 percent rating under Diagnostic Code 
7801.  The Board also finds that there is no functional 
impairment of the left arm scar itself that would warrant 
consideration of Diagnostic Code 7805.  The October 2007 VA 
orthopedic examination report noted, as to limitation of 
motion, that the veteran reported that he had difficulty with 
supination of the left forearm due to his scar/injury.  The 
examiner did not specifically refer to any limitation of 
motion due to the scar itself.  Also, the examiner noted that 
the veteran had reduced left wrist range of motion that was 
at least as likely as not secondary to degenerative changes 
resulting from prolonged casting for his service-connected 
injury.  The Board notes that the examiner did not indicate 
that any limitation of motion was due to the veteran's left 
arm scar and that the veteran is not presently service-
connected for residuals of a fracture of the left mid shaft 
of the radius or any degenerative changes.  [The matter 
involving entitlement to service connection for residuals of 
the left radius fracture was referred to the RO in the 
introduction.]  

For the reasons set forth above, a 10 percent rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the left wrist is warranted.  As this is an initial 
rating case, consideration has been given to "staged 
ratings" (different percentage ratings for different periods 
of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet.App. 
119 (1999).  Staged ratings, however, are not indicated in 
the present case, as the Board finds the veteran's residuals 
of a shell fragment wound of the left arm has continuously 
been 10 percent disabling since June 21, 2005, when service 
connection became effective.  

Thus, a higher rating to 10 percent, continuously since June 
21, 2005, for residuals of a shell fragment wound of the left 
arm is granted.  The Board has considered the benefit-of-the-
doubt rule in making the current decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



III.  Multiple, Noncompensable, Service-Connected 
Disabilities

As a result of this decision, the veteran has been granted a 
10 percent disability rating for his service-connected 
residuals of a shell fragment wound of the left arm.  
Consequently, as a compensable rating under 38 C.F.R. § 3.324 
requires that the appellant not be in receipt of a 
compensable rating for any service connected disorder, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for PTSD is denied.  

A compensable rating for residuals of a shell fragment wound 
of the right arm is denied.  

A higher rating of 10 percent, but not greater, is granted 
for residuals of a shell fragment wound of the left arm, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  

Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


